Filed 2/4/16 McNeely v. Arenas CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


DOCK MCNEELY,
         Plaintiff and Appellant,
v.                                                                   A144982
LILLIAN ARENAS,
                                                                     (Alameda County
         Defendant and Respondent.                                   Super. Ct. No. RG15760569)

         Dock McNeely, acting in propria persona, sought a civil harassment restraining
order against a deputy probation officer, Lillian Arenas, claiming she had no authority to
supervise him under the Postrelease Community Supervision Act of 2011 (the Act; Pen.
Code, § 3450 et seq.). After the conclusion of the evidentiary hearing, McNeely sought a
continuance, which was denied along with his petition for a restraining order. On appeal,
McNeely contends the trial court abused its discretion by denying his request for a
continuance. We dismiss the appeal because it is moot.
                         I.        FACTUAL AND PROCEDURAL BACKGROUND
         On March 25, 1994, McNeely pleaded guilty to one count of continuous sexual
abuse of a child. As a result, he was placed on five years’ probation and required to
register as a sex offender. (People v. McNeely (Oct. 7, 2010, C063051) [nonpub. opn.].)1



         1
        We cite this unpublished opinion to explain the factual background of the instant
case and not as legal authority. (See Conrad v. Ball Corp. (1994) 24 Cal. App. 4th 439,
443–444, fn. 2.)


                                                             1
In 2009, he was convicted of failure to register within five days of coming into a city or
county and failure to register as a sex offender annually within five days of his birthday.
He was sentenced to an aggregate term of seven years and four months in prison.
       On October 28, 2014, McNeely was released from prison on postrelease
supervision, pursuant to the Act. He was initially supervised by the Sacramento County
Probation Department. After McNeely moved to Oakland in late 2014, McNeely’s
supervision was transferred to the Alameda County Probation Department (the
Department). In connection with her official duties as a deputy probation officer, Arenas
was assigned to supervise McNeely. Arenas and McNeely had no other interaction.
       On March 2, 2015, McNeely filed a civil harassment restraining order request.2
He asserted that the Department had no jurisdiction to supervise him under the Act
because the Ninth Circuit had granted his habeas corpus petition challenging his pretrial
detention in a separate criminal case. (McNeely v. Blanas (9th Cir. 2003) 336 F.3d 822,
824–825, 832.)
       McNeely’s ex parte request for a temporary restraining order was denied and a
hearing was set for March 20, 2015. The trial court heard evidence on March 20 and
tentatively denied McNeely’s petition. The matter was continued to March 25 in order



       2    Civil harassment restraining orders are governed by Code of Civil Procedure
section 527.6, which provides in pertinent part: “(a)(1) A person who has suffered
harassment as defined in subdivision (b) may seek a temporary restraining order and an
order after hearing prohibiting harassment as provided in this section. [¶] . . . [¶] (b) . . .
[¶] . . . [¶] (3) ‘Harassment’ is unlawful violence, a credible threat of violence, or a
knowing and willful course of conduct directed at a specific person that seriously alarms,
annoys, or harasses the person, and that serves no legitimate purpose. The course of
conduct must be such as would cause a reasonable person to suffer substantial emotional
distress, and must actually cause substantial emotional distress to the petitioner. [¶] . . .
[¶] (g) Within 21 days, or, if good cause appears to the court, 25 days from the date that a
petition for a temporary order is granted or denied, a hearing shall be held on the petition.
. . . [¶] . . . [¶] (i) At the hearing, the judge shall receive any testimony that is relevant,
and may make an independent inquiry. If the judge finds by clear and convincing
evidence that unlawful harassment exists, an order shall issue prohibiting the
harassment.” (Italics added.)


                                               2
for the trial court to finalize the tentative ruling and consider an award of attorney fees
and costs.
       On March 25, 2015, McNeely appeared and sought a continuance. In support, he
stated: “Yesterday I had a meeting scheduled at 5:00 p.m. with an attorney who would
represent me in this case, but he had a contingency which prevented our meeting. And I
would like to obtain counsel to present . . . further evidence . . . .” The trial court denied
the request and entered an order denying McNeely’s petition for an injunction. The court
explained: “There is one factor leaning in [favor of McNeely’s request for a
continuance], that is, his wish to get an attorney, but there are overwhelming factors
against that. He’s actually the one who brought the action. The second thing is this is
supposed to be an expeditious hearing, . . . it’s not supposed to be dragged out. [¶] The
other thing is based on what I’ve seen, this could be deemed frivolous or meritless or a
malicious prosecution. At best for [McNeely] this is an abuse of process . . . it’s not
meritless, but he’s totally in the wrong court.” McNeely filed a timely notice of appeal.
                                     II.    DISCUSSION
       On appeal, McNeely does not challenge the substantive basis for the trial court’s
order denying the restraining order. Instead, McNeely only contends the trial court
abused its discretion by refusing his request for a continuance. However, it is undisputed
that McNeely has now been discharged from postrelease supervision under the Act and
that any request for injunctive relief is now moot. (Simi Corp. v. Garamendi (2003)
109 Cal. App. 4th 1496, 1503 [“[a] case becomes moot when a court ruling can have no
practical impact or cannot provide the parties with effective relief”]; Syngenta Crop
Protection, Inc. v. Helliker (2006) 138 Cal. App. 4th 1135, 1158 [“an injunction operates
prospectively”].) Whether the trial court abused its discretion in denying McNeely’s
request for a continuance is not a question of broad public interest that is likely to recur.
(See Malatka v. Helm (2010) 188 Cal. App. 4th 1074, 1088.) Nor does McNeely argue
that we should apply any other discretionary exception to the mootness doctrine.
Accordingly, we dismiss McNeely’s appeal.



                                               3
                                   III.    DISPOSITION
       The appeal is dismissed as moot. Respondent is to recover her costs on appeal.
(Cal. Rules of Court, rule 8.278(a)(2).)




                                             4
                                _________________________
                                BRUINIERS, J.


WE CONCUR:


_________________________
SIMONS, Acting P. J.


_________________________
NEEDHAM, J.




A144982


                            5